First Quarter 2010Financial ReviewApril 21, 2010 2 Forward-Looking Statementsand Non-GAAP Financial Information We caution you that this presentation contains certain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, asamended, and Section 21E of the Securities Exchange Act of 1934, as amended, including certain plans, expectations, goals, projections, andstatements, which are subject to numerous assumptions, risks, and uncertainties.The use of words such as "anticipates", "estimates", "expects",“illustrates”, "intends", "plans", and "believes", among others, generally identify forward-looking statements.However, these words are not theexclusive means of identifying such statements.Forward-looking statements can be identified by the fact that they do not relate strictly to historical orcurrent facts. Actual results could differ materially from those contained or implied by such statements for a variety of factors including: ability to maintain requiredcapital levels and adequate sources of funding and liquidity; loan deterioration could be worse than expected due to a number of factors such as theunderlying value of the collateral could prove less valuable than otherwise assumed and assumed cash flows may be worse than expected; changes ineconomic conditions; movements in interest rates; competitive pressures on product pricing and services; success and timing of other businessstrategies; and the nature, extent, and timing of governmental actions and reforms, including existing and potential future restrictions and limitationsimposed in connection with the Troubled Asset Relief Program’s voluntary Capital Purchase Plan or otherwise under the Emergency EconomicStabilization Act of 2008. Additional factors that could cause results to differ materially from those described above can be found in TSFG’s 2009 Annual Report on Form 10-K,including in the discussion under "Risk Factors", and documents subsequently filed by TSFG with the Securities and Exchange Commission. Reference is made to TSFG’s reports filed with the Securities and Exchange Commission for a discussion of factors that may cause such differences tooccur. TSFG undertakes no obligation to release revisions to these forward-looking statements or reflect events or circumstances after today’spresentation. This presentation contains certain non-GAAP measures, such as results excluding the impact of certain nonoperating items. TSFG management usesthese non-GAAP, or operating measures, in its analysis of TSFG’s performance. TSFG believes presentations of financial measures excluding the impactof certain items provide useful supplemental information and better reflect its core operating activities. Management uses operating measures, inparticular, to analyze on a consistent basis and over a longer period of time, the performance of which it considers to be its core operations.Operatingmeasures adjust GAAP information to exclude the effects of nonoperating items, such as gains or losses on certain asset sales, early extinguishment ofdebt, employment contract s and severance-related benefits, impairment charges, and other nonoperating expenses. The limitations associated with utilizing operating measures are the risk that persons might disagree as to the appropriateness of items comprising thesemeasures and different companies might calculate these measures differently. Management compensates for these limitations by providing detailedreconciliations between GAAP and operating measures. These disclosures should not be considered an alternative to GAAP results. A reconciliation ofGAAP results and non-GAAP measures is provided in the Quarterly Financial Data Supplement on our web site, www.thesouthgroup.com, in the InvestorRelations section under Quarterly Results. 3 1Q10 Financial Overview •Net loss available to common shareholders of $85.8 million, or $(0.40) per diluted share •Continued addressing credit issues, although credit problems remain elevated –Nonperforming loan balances declined to $374 million (down 6% LQ) with NPAs down 1% LQ –Third consecutive quarterly decline in NPLs and NPAs and second quarterly decline in NCOs –Potential problem loans increased to $944 million from $936 million at December 31, –Provision for credit losses of $95 million exceeded net charge-offs by $7 million –Reserve for credit losses increased to 4.75% of total loans (up from 4.45% at 12/31) –Loan loss reserve coverage of NPLs increased to 1.00 times (up from 0.92 times at 12/31) •Continued reductions of non-core loans (down $173 million LQ or $1.5 billion since the beginning of 2009)1 •Period-end customer deposit growth of 6.2% LQ from an increase in time deposits associated with liquidityimprovement •Net interest margin declined 12 bps LQ to 2.75% from 2.87% (as adjusted)2, as improved loan and deposit pricingwas more than offset by maturing interest rate hedges and lower levels of earning assets •Decrease in operating noninterest income of $0.3 million LQ from lower customer fee and other income partially offsetby an improvement in BOLI income versus fourth quarter 2009 •Continued reductions in controllable operating noninterest expenses, excluding credit-related expenses and FDIC,down $4.3 million, or 6.2% LQ3 •Credit-related expenses and FDIC insurance down $12.6 million LQ driven by lower loan collection costs and write-downs on OREO3, partially offset by higher FDIC insurance premiums •Capital ratios exceed “well-capitalized” regulatory requirements at March 31, 2010; tangible common equity ratiodeclined to 2.90% LQ
